Name: Commission Regulation (EEC) No 1838/82 of 8 July 1982 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/30 Official Journal of the European Communities 9. 7. 82 COMMISSION REGULATION (EEC) No 1838/82 of 8 July 1982 fixing the amount of the subsidy on oil seeds information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Article 27 (4) thereof, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 1718/82 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1718/82 to the The amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 9 July 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 162, 12. 6 . 1982, p. 6 . (3) OJ No L 189, 1 . 7 . 1982, p . 46 . 9 . 7 . 82 Official Journal of the European Communities No L 202/31 ANNEX to the Commission Regulation of 8 July 1982 fixing the amount of the subsidy on oil seeds (ECU/ 100 kg) CCT heading Description Subsidy No ex 12.01 Colza and rape seed 22-878 ex 12.01 Sunflower seed 21-770 (ECU/ 100 kg) CCT heading No Description Subsidy in the case of advance fixing for the month of July 1982 August 1982 September 1982 October 1982 November 1982 December 1982 ex 12.01 Colza and rape seed 22-878 22-878 23-387 23-931 23-696 24189 ex 12.01 Sunflower seed 21-770 25-785 25-785 27-617 28-200 